OVERTON, Justice.
This is a petition to review Barnes v. State, 562 So.2d 729 (Fla. 3d DCA 1990), where the district court held that Barnes’ use of familial trust to effectuate the crime justified a departure sentence. We find conflict with Davis v. State, 517 So.2d 670 (Fla.1987). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In this case, the petitioner called his wife home from work and then attempted to kill her. The trial court departed, using as one of the reasons Barnes’ use of his familial trust to accomplish this crime. In Davis, we rejected the use of a familial trust as grounds for departure under circumstances where a wife shot a husband where he was sleeping in bed. Subsequent to the district court’s decision in this case, we held, in Wilson v. State, 567 So.2d 425 (Fla.1990), that abuse of familial trust cannot justify a departure sentence in a lewd and lascivious assault of a sixteen-year-old child.
Accordingly, consistent with Davis and Wilson, we quash the decision of the district court in Barnes and remand for further proceedings in accordance with Davis and Wilson. We choose not to address the other issue presented in this cause.
It is so ordered.
SHAW, C.J., and McDONALD, BARKETT and KOGAN, JJ., concur.
HARDING, J., dissents with an opinion, in which GRIMES, J., concurs.